Citation Nr: 1752486	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-06 966	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Basic eligibility for VA home loan benefits.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The appellant served in the Army National Guard from August 1984 to August 1986, and in the Army Reserves from August 1986 to August 1992. 

This case comes before the Board of Veterans' Appeals (Board) from an October 2013 decision issued by the Department of Veterans Affairs (VA) Regional Loan Center located at the Regional Office (RO) in Atlanta, Georgia.  The case is currently under the local jurisdiction of the RO in Washington, DC.

In August 2015, the Board remanded the case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the prior remand, the Board requested that the AOJ contact the appropriate service department, to include the National Personnel Records Center and United States Army National Guard, and request any information that might corroborate that the appellant performed six years of honorable Select Reserve service in the Army National Guard.  However, in December 2015 correspondence, the AOJ asked the appellant to provide the needed information and, if he did not have the information, for him to contact the Army Reserve to obtain the information.  In a January 2016 letter, the appellant replied that he is not the custodian of military records and that he has provided all the information he has been able to obtain.

VA has a duty to obtain the appellant's records pertaining to his active service that are held or maintained by a government entity.  VA will make as many requests as necessary to obtain relevant records from a Federal department or agency.  Thus, the AOJ should contact all appropriate service departments and request any information that might corroborate the appellant's service in the Army National Guard, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1. Contact the National Personnel Records Center, United States Army Reserve, and United States Army National Guard and request any information that might corroborate the appellant's service in the Army National Guard.  Request a copy of the appellant's Army National Guard Retirement Credit Summary and annual membership service points.  If the AOJ is referred to additional federal facilities in its search for corroborating information, make requests to those facilities.  If the AOJ determines that these records are unavailable, issue a formal finding of unavailability and notify the appellant.

2. Following the development above, readjudicate the issue on appeal.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

